RECOTON CORPORATION
2950 Lake Emma Road
Lake Mary, FL 32746

August 28, 2002

The Prudential Insurance Company of America
Four Gateway Center
Newark, NJ 07102-4069

ING (U.S.) Investments Corporation and
ING Capital LLC (f/k/a ING (U.S.) Capital LLC
1325 Avenue of the Americas
New York, NY 10019

Ladies and Gentlemen:

           This will confirm, pursuant to the Second Amendment to Securities
Purchase Agreement dated as of August 28, 2002 amending (i) the Securities
Purchase Agreement dated as of February 4, 1999 between Recoton Corporation and
The Prudential Insurance Company of America (“Prudential”) and ING (U.S.)
Capital LLC and (ii) the Registration Rights Agreement dated as of February 4,
1999 between Recoton Corporation and The Prudential Insurance Company of America
and ING (U.S.) Investments Corporation, that the (a) Common Stock Purchase
Warrants issued February 4, 1999 (PPN: 756268 2#4) to Prudential and ING (U.S.)
Investments Corporation for an aggregate of 310,000 Common Shares, par value
$.20 per share, of Recoton Corporation (the “Common Shares”), (b) 1999
Replacement Common Stock Purchase Warrants issued September 8, 1999 (PPN: 756268
2*8) to Prudential and ING (U.S) Capital LLC for an aggregate of 100,000 Common
Shares and (c) Refinancing Warrants issued October 31, 2000 (PPN: 756268 6*4) to
Prudential and ING (U.S.) Investments Corporation for an aggregate of 20,000
Common Shares (collectively, the “Warrants”) are hereby amended as follows:

   1) The Exercise Price is changed to $2.04 and


   2) The Expiration Date is extended by two years, to February 4, 2006 for the
February 4, 1999 warrants, September 8, 2006 for the September 8, 1999 warrants
and October 31, 2007 for the October 31, 2000 warrants.


RECOTON CORPORATION



By:/s/ Arnold Kezsbom                                 
       Name: Arnold Kezsbom
       Title: Executive Vice President-Finance